Earl Warren: Number 51, the First National Bank of Logan, Utah versus Walker Bank and Trust Company, Number 70, First Security Bank of Utah versus Commercial Security and Number 88, James J. Saxon, Comptroller of the Currency, petitioner, versus Commercial Security Bank. Mr. Posner.
Richard A. Posner: Mr. Chief Justice and may it please the Court. The National Bank Act in 12 U.S.C. 36 (c) (1) empowers the Comptroller of the Currency to authorize a National Bank to establish branches within its home municipality if such establishment is permitted to the state banks of the state under state law. Utah's Banking Code permits its state charter banks to establish branches within the bank's home municipality and indeed anywhere in the state. But it provides with exceptions that are not relevant here that a branch maybe established only by taking over by purchase or merger at existing bank. And the sole issue in this three consolidated cases is whether this take over restriction of Utah law is binding upon the National Banks located in Utah. Number 51 involves the banking system of Logan, Utah, a city of 20,000 people where only one bank, the First National Bank of Logan has its main office although there are branches of two other banks there. First National apply to the Comptroller of the Currency for permission to establish a branch of its own in Logan not by taking over an existing bank but by opening a brand new facility. The Comptroller granted the application and the Walker Bank, a large state bank which has a branch in Logan then brought this proceeding to enjoin the operation of First National's branch. Contending that the First National Bank of Logan was subject to this state law take over limitation and Walker eventually prevailed in the Tenth Circuit. Number 73 and 88 here on petition of the National Bank involved and the Comptroller respectively involved Ogden, Utah, a city 70,000 where at the time to this controversy arose, four banks had their main offices. One of these was a National Bank, the First Security Bank of Utah and if, like First National of Logan apply to the Comptroller and obtained authorization to establish a branch in its home city, Ogden not by taking -- no -- not -- without complying with the take over restriction of Utah law but by opening a brand new facility and one of the other banks in Ogden, Commercial Security Bank, a state bank then brought an injunctive proceeding against the Comptroller in the District of Columbia again contending that the take over restriction of Utah law finds the National Banks in that state. And the Court of Appeals sustained this challenge to the Comptroller on the authority of the Tenth Circuit's opinion in the Logan case. We believe that the courts below were an error in holding Utah's take over restriction applicable to the National Banks and I propose to demonstrate this first by reviewing the history of Section 36 (c) of the banking title and then considering the language and design of the federal statute of Section 36 (c) in the light of this critical history. Now, in the beginning, the National Banks had no authority to establish branches. And each National Bank was limited to a single office. This created no problems in an era when branch banking was virtually unheard of but in the early part of the century the states begin increasingly to experiment with permitting their state charter banks to establish branches. And this development lead to proposals in Congress beginning in the early 1920's to give the National Banks authority to establish branches. And in the deliberations on these proposals, it soon became evident that were two quite antagonistic schools of thought on the subject of branch banking. One school believes that it was a salutary development that it would strengthen the banking system and would inject greater competition into it. And the Congressmen who held this view proposed that the National Banks be permitted irrespective of state law to establish branches throughout the state in which they were located and even to a limited extent in other states. The other school of thought held that branch banking was an evil. And the reasons they gave for these are relevant and can be summarized very briefly. They were concerned with the absentee ownership of a community's banking facilities with the problem that a farmer or a merchant in a small town might have to deal with a bank not rooted in the community. A manager from a financial corporation located elsewhere. They feared also urban domination by affluent city banks of the world banking markets of a state. And finally they appeared that branch banking was conducive to the monopolization of a state's banking industry by a few large banks. Banks which would spread out throughout the state in a kind of tentacular fashion would drive out the smaller independent banks throughout the state and lead to a high concentration and centralization of a state banking industry. And this Congressional group thought that the National Banks should remain without any authority to branch. Now in the states, opinion was divided on this controversy between the two schools of thought on branch banking. Some states forebad branch banking altogether. Others permitted it but within very narrow circumscribe bounds. And others permitted it with very few restrictions and this division in the states was reflected in the bitter and protracted debates in Congress stretching over a decade in the 1920's and 1930's and culminating in the branch banking provisions of the National Bank Act which are now codified in Section 36 (c). In the end of course, the proponents of allowing the National Banks to have branches prevail, but not without a compromise with the opponents. The Congressional group for which -- for whom branch banking was an anathema was simply too vocal and too strong to be completely overwritten. And in the end it had to be accommodated. And I should now like to trace the terms of this accommodation between the proponents and opponents of branch banking in the actual language of Section 36 (c) which we have set forth on pages 44 to 45 of our brief. Subsection 1, which is the provision directly relevant here provides that within it's home municipality, a National Bank with a Comptrollers permission may establish branches if such establishment is permitted to stay chartered banks by the law of the state where the National Bank is located. And the Congressional purpose here is plain, if a state so completely distrusts the institution and practice of branch banking as to forbid it all together even within a bank's home town, the National Banks located in the state are likewise forbidden to have any branches. Consider now Subsection 2, it provides that the Comptroller may authorize a National Bank to establish branches outside of the bank's home municipality although not outside of the state upon two conditions. First, that state banks enjoy a like authority to establish branches outside of their hometowns and secondly subject to such restrictions as to location which the state may impose on its state chartered banks. Now, a state might look with relative equanimity upon branching with inter-bank's hometown feeling that the dangers of absentee ownership -- supposed dangerous of absentee ownership and monopolization where very much mitigated where branching authority is limited to the hometown and yet decide that a broader authority would be dangerous. And if that is the state's decision then the National Banks are likewise limited to their hometowns. And Congress refined the matter still further by providing an intermediate position between hometown branching and state wide branching. There are some states like Pennsylvania which apparently are distrustful of statewide branching and yet feel that banks should be able to follow its customers to the suburbs for example. And so provides that a bank may establish a branch within its home county and also within contiguous counties. And there are other states which permit branching outside of the hometown within a given mile radius within 25 or 100 miles. And so the state should decide to circumscribe its branch banking system in that fashion, the National Banks are likewise are bound. And what is adds up to is that if the state –- if a state wants to create a limited branch banking system, if it wants to avert or at least contain these dangers that opponents of branch banking foresee that may do so in confidence that the National Banks located in the state cannot subvert its policy by virtue of enjoying a broader branching authority. And so if the State of Utah had provided that its banks may not establish branches outside of their home municipality or outside of their home municipality plus adjacent counties or beyond a certain radius of the bank's home office and such a policy of containing branch banking would bind the National Banks in the state no less than if Utah had forbade branch banking altogether.
Speaker: (Inaudible)
Richard A. Posner: A limitation on the number of branches would not be within the expressed language of the –- of Section of 36 (c) and probably is not a necessary implication from that language simply because a state can place limits upon its branching system to avert these dangers of centralization. Perhaps most effectively by setting geographical bounds rather than by saying that a bank may have 15 branches or ten branches or something like that. We do recognize that that would present a more difficult question in the restriction in issue here because as I shall try to suggest now, the type of restriction that Utah has imposed, it reflects no policy of limiting a state branch bank system. For example we have in Number 51, as the respondent, a state bank which has 14 branches for all that appears well distributed throughout the state. For under Utah law, a bank may establish new branches both within its home municipality and anywhere throughout the state. We have for example as petitioner, Number 73, the First Security Bank of Utah, a bank having 43 branches in 34 cities and while it's true that this is a National Bank, had Utah chosen to circumscribe or forbid branch banking in its state, National Banks would enjoy no greater authority. The fact is that all Utah has required in this take over restriction which is the issue here is that all branching be channeled into mergers. And this is a restriction wholly unrelated to the kind of concerns which cause Congress in Section 36 (c) to permit the states to limit the branch banking systems of their states. There is nothing in Utah law to prevent a large city bank like Walker Bank which is a Salt Lake City Bank from establishing branches all over the state, in any number anywhere, simply by purchasing existing banks. And in fact we think that a system which -- without limiting branching directs it exclusively into the merger route, promotes the very centralization and monopolization tendencies with which Congress was concerned in incorporating some portions of state law because every time a State Bank of Utah decides to open a branch, it must take over an existing bank and eliminate that bank as an independent competitive factor.
Earl Warren: Well, wasn't the real purpose of this Act of Congress to put the National Banks on exactly the same footing as the state banks in branch banking so that neither would have a preference over the other?
Richard A. Posner: We think not Mr. Chief Justice. We --
Earl Warren: Is there anything in the legislative history to detract from that view?
Richard A. Posner: Yes, we think there is. We think that the entire legislative history shows that when Congress incorporated certain provisions in certain -- incorporated some portions of state law in Section 36 (c) all it was concerned with was safeguarding the policies of those states which wanted to limit branch banking because they were concerned with certain evils that were felt to flow from that system. Had Congress meant to go further and place the National Banks in the state banks on a par. Well, we do not think it would have chosen the roundabout fashion of a statute like Section 36 (c), very complex in its provisions which sets forth certain limitations of state law as binding on the National Banks. But nowhere states that all limitations of state law are binding upon the National Banks and this connection --
Earl Warren: Is there anything -- is there any language in the Committee Reports of either House or in the debates on the floor that you reflect that statement? Can you point to anything that will enlighten us on that subject?
Richard A. Posner: We have -– we have in our brief set forth at length references to the debates which we believe show that this incorporation of state law had a rather limited purpose in protecting those states unlike Utah which do not want to have an unlimited branch banking system and I might just add that throughout the National Bank Act, in a number of provisions which respondent's brief in Number 73 and 88 sets out at length, Congress has expressly provided that state law shall be the measure of a National Bank's power. For example, a National Bank may not acquire a state bank “in contravention of state law” that is Section 214 (c) of Title 12. Section 36 (c) is not written along those lines. Congress could easily have said that National Banks shall not branch in contravention of the state law and it didn't do that instead it set forth some portions of state law that it was incorporated.
Earl Warren: I suppose that -- you could easily have said that if the –- if a state laws authorized branch banking of any kind that the Federal Government –- the National Banks were entitled to go in on any terms of control of that property.
Richard A. Posner: That's correct and that extreme --
Earl Warren: (Voice Overlap), they didn't say that, did they?
Richard A. Posner: That extreme which would have permitted the National Banks to branch irrespective of state law was also rejected and we certainly agree that there are some restrictions of state law which bind the National Banks but we don't think that all restrictions do and we don't think that Utah's restriction does.
Earl Warren: We'll recess, counsel; your time is up.